PER CURIAM.
This is an interlocutory appeal from an order enjoining appellant, Albert J. Berry, from disposing of certain items of personal property alleged to belong to a defendant-judgment debtor of the plaintiff-appellee.
It appears that the order complained of was entered by the Circuit Court for Dade County, ex parte without notice to appellant, and without a complaint or bond.
Appellant seeks reversal of the injunctive order on the principal ground that the requirements of Rule 1.610 F.R.C.P., 31 F.S.A. were not followed. We find merit in this contention and reverse. Hoffman v. White, Fla.App., 1970, 235 So.2d 43.
Reversed.